Filed 10/14/22 Hoang v. Nguyen CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 CHI HOANG,
             Plaintiff and Respondent,                                   A165819
 v.
 VU NGUYEN,                                                              (Santa Clara County
                                                                         Super. Ct. No. 16-CV-300868)
             Defendant and Appellant.


                                       MEMORANDUM OPINION1
         Defendant Vu Nguyen, appearing in propia persona, appeals from a
judgment in favor of plaintiff Chi Hoang following a bench trial.2 Hoang sued
Nguyen alleging, among other claims, fraud. She alleged Nguyen falsely
promised her that the two of them would each own 50 percent of La Belle
Cosmeceuticals, Inc. (LBC), a company that developed and sold a facial
cream. Hoang further alleged that Nguyen wrongfully closed the company
without her consent, took its valuable inventory, and gave Hoang nothing for
her work or her ownership interest. Hoang also sought to partition real


      We resolve this case by memorandum opinion pursuant to California
         1

Standards of Judicial Administration, section 8.1.
        This matter was transferred by California Supreme Court order on
         2

August 9, 2022, from the Sixth Appellate District to the First Appellate
District.


                                                               1
property in San Jose, which she and Nguyen purchased as cotenants. The
trial court issued a statement of decision finding Hoang’s testimony credible
and Nguyen’s testimony “incoherent, inconsistent with and unsupported by
other credible evidence.” The trial court further found the following true:
Hoang’s version of the facts regarding Hoang and Nguyen’s personal and
business relationships; Nguyen promised that she owned 50 percent of LBC;
he did not intend to perform the promise when he made it; he intended for
her to rely on his promise; she reasonably relied upon the promise; Nguyen
did not perform as promised; and Hoang was harmed due to her reliance on
Nguyen’s promise. The court determined that Hoang was entitled to
$1,400,000 for her half of the value of the LBC inventory Nguyen stole and
punitive damages of $420,000. In addition, the court found that Nguyen did
not compensate Hoang for her 50-percent share of the San Jose property.
The court appointed a receiver to sell the property, pay the mortgage, and
equally divide the remaining proceeds, with Nguyen’s share of the proceeds
being used to satisfy the damages awarded to Hoang on her fraud claim.
      “ ‘A judgment or order of the lower court is presumed correct. All
intendments and presumptions are indulged to support it on matters as to
which the record is silent, and error must be affirmatively shown. This is not
only a general principle of appellate practice but an ingredient of the
constitutional doctrine of reversable error.’ ” (Denham v. Superior Court
(1970) 2 Cal.3d 557, 564.) The appellant bears the burden of demonstrating
reversible error, and to do so, he or she “must present meaningful legal
analysis supported by citation to authority and citations to facts in the record
that support the claim of error. [Citations.] When a point is asserted without
argument and authority for the proposition, ‘it is deemed to be without
foundation and requires no discussion by the reviewing court.’ [Citations.]



                                       2
Hence, conclusory claims of error will fail.” (In re S.C. (2006) 138
Cal.App.4th 396, 408.) Further, the appellant must “[s]tate each point under
a separate heading or subheading summarizing the point . . . .” (Cal. Rules of
Court, rule 8.204(a)(1)(B).) “This is not a mere technical requirement; it is
designed to lighten the labors of the appellate tribunals by requiring the
litigants to present their cause systematically and so arranged that those
upon whom the duty devolves of ascertaining the rule of law to apply may be
advised, as they read, of the exact question under consideration, instead of
being compelled to extricate it from the mass.’ ” (In re S.C., supra, 138
Cal.App.4th at p. 408.) The same rules apply to self-represented litigants.
(McComber v. Wells (1999) 72 Cal.App.4th 512, 523.)
      While it is clear from defendant’s opening brief that he disagrees with
the trial court’s decision, it is unclear on what basis he believes the decision
is subject to reversal. Defendant presents a “Statement of Facts” with a
subheading “Background and History of Irregular Court Proceeding” that is
about 30 pages. (All capitalization and boldface omitted.) The factual
summary contains contradictions (e.g., it states that “Vu [Nguyen] was the
only worker of [LBC]” and later refers to Hoang’s “role as the CFO [chief
financial officer] of [LBC]” and states she “managed online all bank accounts
of [LBC].” Defendant complains of various discovery disputes regarding
document production and objections made at depositions. He further asserts
complaints regarding his own attorneys, including malpractice allegations
that he planned to assert and State Bar complaints. Regarding the trial
testimony, Nguyen asserts that Hoang “freely made her false testimony in 10
days trial [sic.]” while he was unprepared by his attorney for a 10-day trial
that was “completely a surprise and fruitless” and in which he admits his
testimony was “incoherent and useless.” Next, Nguyen’s brief provides an



                                        3
“Analysis of the Trial Court’s Statement of Decision” in which he contests 11
statements made in the trial court’s findings and contends there was
contradictory evidence. (All capitalization and boldface omitted.)
      The “Legal Argument” section of defendant’s opening brief—a total of
three pages—contains three headings: “A. Standard of Review”; “B. The
Legal System Is Eroded Because of Attorney Misconduct And Irregularities”;
and “C. The Public Interest Favors an Appeal.” (All capitalization and
boldface omitted.) The standard of review section summarizes four standards
of review and appears to urge that we apply a de novo standard of review to
the denial of his motion for a new trial. However, none of the legal argument
headings apprises the court of legal error in the trial court’s decision.
(Pizarro v. Reynoso (2017) 10 Cal.App.5th 172, 179 [“Failure to provide
proper headings forfeits issues that may be discussed in the brief but are not
clearly identified by a heading”].) As to the two legal argument headings
defendant provides, he fails to present a cogent and sufficiently developed
legal analysis supported by legal authority explaining how the trial court
erred. (In re S.C., supra, 138 Cal.App.4th at p. 408.) An appellate court is
not required to make an independent review of the record in search of error
or theories to undermine the judgment and defeat the presumption of
correctness. (Pizarro, supra, 10 Cal.App.5th at p. 181 [“It is not our
responsibility to act as counsel for [appellant] and attempt to arrange his
arguments coherently”]; Ellenberger v. Espinosa (1994) 30 Cal.App.4th 943,
948.) Defendant has failed to affirmatively demonstrate error and has not
overcome the presumption of correctness afforded to the trial court’s decision.
                                 DISPOSITION
      The judgment is affirmed. Plaintiff shall recover her costs on appeal.
(California Rules of Court, rule 8.278(a)(1),(2).)



                                         4
                                            _________________________
                                            Jackson, P. J.


WE CONCUR:


_________________________
Burns, J.


_________________________
Wiseman, J.*




A165819/Hoang v. Nguyen




      * Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                        5